Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgorodsky (US 2015/0335014) in view of Kwon (US 2014/0030600) in view of Zhamu (US 2013/0045427).
Belgorodsky (US 2015/0335014) teaches a polymer with graphene additives wherein the polymer is cross-linked using a dialdehyde (See [0051], and claims [i.e claim 5]).  
Belgorodsky (US 2015/0335014) does not teach graphene oxide.
Kwon teaches forming a graphene based film (transparent electrode) that is at least 80% transparent and comprising a polymer and a crosslinking agent (see Title, Example 8 and Claims).   
It would have been obvious to one of ordinary skill at the time of filing to provide embodiments or mixtures of embodiments consistent with the desired invention of Kwon to the extent necessary.
The graphene film can be a plurality of layers that are in the nanometer range and therefore provides an overlapping possible range dependent upon the final properties that would be obvious to provide  
Regarding claim 13, Kwon teaches overlapping concentrations of graphene to polymer (see claims). 
Regarding claim 14, the ratio is exemplary 10 to 1 (See Example 8), an overlapping range. 
Regarding claim 15, applicant has claimed no structure and therefore the device having the same claimed structure would be considered capable of functioning as a gas barrier device. 
Kwon teaches multiple layers per claim 17. 
Kwon does not each a graphene oxide. 
Zhamu teaches forming a conductive carbon layers from graphene or graphene oxide alternatively which can be in combination with conductive filler polymers (see [0036]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of provide  a graphene oxide as it is taught by Zhamu to be interchangeable with graphene in conductive carbon layers including those having polymer material composites.  
Applicant has argued that the references do not teach a barrier film that stops moisture and gases. The Examiner notes that the material and composition are the same and would also provide a barrier for gas and moisture. 
The intended use of the layer(s) or article are not a patentable distinction wherein the layer(s) or article are capable of use as claimed. 
Rejection maintained. 


Claims 1, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgorodsky (US 2015/0335014) in view of Kwon (US 2014/0030600) in view of Zhamu (US 2013/0045427), further in view of Roy-Mayhew (US 2012/0145234).
Kwon does not teach at least UV curing to crosslink. 
Roy teaches forming a transparent electrode from graphene with a polymer binder that can be cross-linked and can comprise a silicon atom (See [0037] claims).   The resin or polymer can be a UV-curable resin (See [0037, 0073]). 
It would have been obvious to one of ordinary skill at the time of filing to provide a silicon containing binder or crosslinking agent and/or UV curing to form transparent conductive electrodes as in Roy and Kwon. 
Roy teaches graphene oxide or reduced graphene oxide of particular ratios of carbon to oxygen (See claims and [0013-0015]). 
Roy teaches the claimed polymers (See [0071]). 
Regarding claim 16, both of the cited arts teach a substrate (see figures and claims). 

Regarding claims to specific liking molecules and polymers the art teaches a variety of linking molecules and polymers that are substantially similar and therefore it would have been obvious to one of ordinary skill to provide a variety of polymers dependent upon the final desired properties absent a showing of unexpected results. 


Claims 1, 6, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgorodsky (US 2015/0335014) in view of Kwon (US 2014/0030600) in view of Zhamu (US 2013/0045427), as above, optionally in view of Roy-Mayhew (US 2012/0145234), in view of Al-Harthi (US 2015/0344643).
The previously cited references may not teach covalently bonded graphene to the polymer. 
Al-Harthi (US 2015/0344643) teaches covalently bonding the polymer to graphene to create a polymer graphene composite with enhanced properties (See [0045]).
It would have been obvious to one of ordinary skill at the time of filing to provide a composite with enhanced properties. 
Al teaches an overlapping range of graphene (See claim 20). 
Regarding claims to specific liking molecules or polymers the art teaches a variety of linking molecules that are substantially similar and therefore it would have been obvious to one of ordinary skill to provide a variety of polymers dependent upon the final desired properties absent a showing of unexpected results.
Applicant has argued that the references do not teach a barrier film that stops moisture and gases. The Examiner notes that the material and composition are the same and would also provide a barrier for gas and moisture. 
The intended use of the layer(s) or article are not a patentable distinction wherein the layer(s) or article are capable of use as claimed. 
Rejection maintained. 




Claims 1, 6, 8, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgorodsky (US 2015/0335014) in view of Kwon (US 2014/0030600) in view of Zhamu (US 2013/0045427), as above, optionally in view of Roy-Mayhew (US 2012/0145234), in view of Al-Harthi (US 2015/0344643), further in view of Rodrigues (US 2015/0353381).
The previously cited art do teach a dialdehyde crosslinking agent but do not specifically recite a glutaraldehyde.
Rodrigues (US 2015/0353381) teaches a polymer graphene oxide composite using a crosslinking agent that is glutaraldehyde (See [0021]).   
It would have been obvious to one of ordinary skill in the art at the time of filing to provide known aldehyde crosslinking agents inorder to forma polymer material. 









Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783